United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 28, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60829
                          Summary Calendar


FRANCIS KISABONGO YAFALI; PAULIN MILAMBO,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 907 458
                         BIA No. A95 907 459
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Francis Kisabongo Yafali and his brother, Paulin Milambo

Yafali (“the Yafalis”), citizens and natives of the Democratic

Republic of the Congo (“DROC”), petition for review of the

Board of Immigration Appeals’ (“BIA”) decision denying their

applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).      Because the Board of

Immigration Appeals summarily affirmed without opinion the

immigration judge’s (IJ) decision, the IJ’s decision is the final


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60829
                                  -2-

agency determination for judicial review.    See Soadjede v.

Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003); 8 C.F.R.

§ 1003.1(e)(4)(ii).

     The Yafalis first challenge the IJ’s adverse credibility

determination regarding their testimony that they were mistreated

by police after being assaulted by a group of students on account

of their membership in the Tutsi ethnic group.   They contend that

the credibility determination was unwarranted because it was

based on trivial discrepancies or omissions.

     “[A] credibility determination may not be overturned unless

the record compels it.”   Lopez De Jesus v. INS, 312 F.3d 155, 161

(5th Cir. 2002).   The allegation that the Yafalis were mistreated

by police was material to their claim for relief.    Because the

IJ’s finding regarding credibility was based on “a reasonable

interpretation of the record and is therefore supported by

substantial evidence,” it will not be disturbed.    See Chun v.

INS, 40 F.3d 76, 79 (5th Cir. 1994).

     The Yafalis argue that, even if the alleged mistreatment by

police is discounted, they suffered mistreatment and persecution

at the hands of the students and are therefore entitled to

asylum.   The incident involving the students does not rise to the

level of past persecution.    See Mikhael v. INS, 115 F.3d 299, 304

& n.4 (5th Cir. 1997); Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th

Cir. 1996).   Because the Yafalis did not demonstrate past

persecution, they are eligible for asylum only if they have shown
                            No. 04-60829
                                 -3-

that a reasonable person in the same circumstances would fear

persecution if deported.    See Jukic v. INS, 40 F.3d 747, 749

(5th Cir. 1994).   After reviewing the record, we have concluded

that the BIA’s denial of asylum is supported by substantial

evidence.   See Mikhail, 115 F.3d at 304.

     The Yafalis next argue that they are entitled to withholding

of removal.   Because the Yafalis have not met the standard for

asylum, they have not met the higher standard for withholding of

removal.    See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

     Finally, the Yafalis challenge the denial of relief under

the CAT.    Because the record does not compel the finding that the

Yafalis met their burden to show that it is more likely than not

than they would be tortured in the DROC, the denial of relief

under the will be upheld.    See Bah v. Ashcroft, 341 F.3d 348, 352

(5th Cir. 2003).

     The Yafalis’ petition for review is DENIED.